Citation Nr: 1723366	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-47 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of E.B. IV, as a "helpless child" of the appellant on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The appellant is a Veteran who had active service from October 1974 to September 1981.  E.B. IV is his adult son.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 and a July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Video Conference Board hearing at the RO.  The hearing was scheduled for May 2017.  Various attempts were made to contact the Veteran and remind him of the hearing, however, the Veteran failed to report for his scheduled hearing without showing a good cause.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to have his son, E.B. IV, recognized as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.

The birth certificate of E.B., IV reveals that he was born in June 1983; he, therefore, attained the age of 18 years old in June 2001.

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2016).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2016).

The current record does not contain enough information and evidence to assess whether the Veteran's son, E.B., IV, had been permanently incapable of self-support prior to attaining the age of 18.  The RO denied the claim based on evidence that E.B., IV. has no more than a diagnosis of depression, which is not shown to result in him being permanently incapable of self-support.  See January 2008 letter from E.B., IV's pediatrician.  

However, additional evidence of record suggests that his son may possibly have some cognitive impairment in addition to depression.  In an RO informal hearing, the Veteran reported that when his son was a baby he fell from a grocery store shopping cart and sustained a head concussion.  He further stated that E.B., IV had always been in special education classes and attended special schools.  Furthermore, the SSA records contain a notation that, when speaking with E.B., IV over the phone, he was "extremely difficult to understand and clearly had a mental health issue affecting his cognition."    In addition, mental health treatment notes of the Veteran mention that his son has autism for which he takes medication, but no formal diagnosis is shown for E.B., IV.  

Lastly, with regard to SSA evidence, the claims file contains some records which were received in September 2016; however, it appears that the SSA records are incomplete.  Because the claims file does not contain any subsequent SSA records, to include any final decision on E.B., IV's claim for SSA benefits, a request for records should be made.  Lastly, the Board observes that no education records are associated with the claims file, which may help to substantiate the claim.  

Under the circumstances of this case, the Board finds that any available medical treatment records or school records that can provide more insight into E.B., IV's mental and physical picture prior to attaining the age of 18 should be requested and obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in identifying and obtaining information and evidence to help substantiate his claim that his son, E.B. IV was permanently incapable of self-support before the age of 18 due to mental and/or physical disability.  

Ask the Veteran and/or E.B., IV to authorize the release of records from medical care providers, including any treating pediatricians or psychologists, who have treated E.B., IV, for any mental or physical disability that has caused claimed incapacity.  

Ask the Veteran and/or E.B., IV to authorize the release of school records for E.B., IV (elementary, junior, and/or high school) prior to him attaining the age of 18.   

If the identified records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified.  38 C.F.R. § 3.159 (2016).

2.  Contact the SSA and obtain and associate with the claims file the most recent copies of the records for the Veteran's adult son, E.B., IV regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  Please note that Veteran and son have the same first and last name, his son is identified as E.B., IV.     

After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  If the records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified.  38 C.F.R. § 3.159 (2016).

3.  After completion of the above development, obtain a retrospective opinion from a VA examiner with the appropriate expertise to ascertain whether the Veteran's son, E.B., IV, became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years. 

**If a medical opinion cannot be provided without examination of E.B., IV, then take the appropriate steps to schedule him for a VA examination.**

The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should indicate that this has been accomplished.  All necessary diagnostic testing should be accomplished.

Although a complete review of the claims file is imperative, attention is called to the following:

(i) The birth certificate of E.B., IV, reflecting that he was born in June 1983.  

(ii) SSA records suggesting that E.B., IV "clearly had a mental health issue affecting his cognition."

(iii)  Any updated records added to the file since the most recent supplemental statement of the case. 

Then, the examiner is requested to:  

Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that E.B., IV was permanently incapable of self-support through his own efforts by reason of mental or physical defect by or before his 18th birthday, i.e., by or before June 2001.  See 38 U.S.C.A. § 101 (4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57 (a)(1)(ii), 3.356 (2016).

(a)  If the examiner determines that E.B., IV was capable of self-support, the VA examiner must discuss the specific evidence that establishes that he was capable of self-support with particular attention to his industrial and employment capabilities, if any. 

(b)  If the VA examiner determines that E.B., IV was permanently incapable of self-support at the age of 18, the examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render E.B. IV capable of self-support at any point after age 18.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

Again, the VA examiner must discuss the specific evidence that establishes that E.B., IV is capable of self-support with particular attention to his industrial and employment capabilities, if any.

The examiner must bear in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  38 C.F.R. § 3.356 (b) (2016).  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  Id.  

In such cases, consideration must be given as to whether the daily activities of the child in the home and community were equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  Id.  Further, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  Id.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If an opinion cannot be provided without resort to mere speculation, the examiner must provide a complete explanation stating why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

